Case 2:19-cr-00079-cr Document1 Filed 05/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

 

UNITED STATES OF AMERICA, )
)
Vv. ) Crim. no. 2/\9-cy 14- |
)
)
)

ALLAHJUAN CALHOUN,
Defendant.

(18 U.S.C. § 922(g) {(1))

INDICTMENT

The Grand Jury charges:

1. On or about November 27, 2017, ALLAHJUAN CALHOUN
was convicted in Vermont Superior Court of possessing 200
milligrams or more of a substance containing heroin, a crime
punishable by imprisonment for a term exceeding one year.

2. On or about January 31, 2019, in the District of
Vermont, the defendant ALLAHJUAN CALHOUN, a person who
had been convicted of a crime punishable by imprisonment for
a term exceeding one year, possessed in and affecting
commerce a firearm, to wit, a .38 caliber revolver.

(18 U.S.C. § 922(g) (1))
Case 2:19-cr-00079-cr Document1 Filed 05/24/19 Page 2 of 2

A TRUE BILL

 

s of - / - ; / /
a isting © NW gr
CHRISTINA E. NOLAN (GLW)
United States Attorney

Burlington, Vermont
May 23, 2019
